Uiblack, J.
This was a proceeding, in the court below, by Leonidas Stout, administrator of the estate of Eliza *13Bowles, deceased, who had previously heeu appointed as such administrator in Eloyd county, against John 0. Albert, to set aside and annul letters of administration on said estate, which had been afterward issued to the said Albert, in Orange county.
There was a trial by the court, and a finding and judgment for Albert.
The appellant has assigned certain errors upon the record in this court, and the appellee has confessed the'errors thus assigned.
It has also been agreed between the parties, that the judgment below shall be reversed, at the costs of the appellee, and that the cause shall be remanded, with instructions to the court below, to set aside and revoke the letters of administration which were granted to the appellee on said estate.
The judgment is therefore reversed, at the costs of the appellee, and the cause remanded, for further proceedings, in accordance with the agreement of the parties, as herein above set forth.
Howk, J., having been of counsel, was absent.